The defendant being indicted for murder applied, on the 18th day of January, 1910, to this court to secure bail pending his trial on this indictment. On the 11th day of March, 1910, this court granted the defendant bail in the sum of $20,000, which was *Page 353 
never given. The defendant now makes application for the reduction in the amount of bail upon the ground that he cannot give bond in the sum of $20,000, and that therefore it is excessive. The mere fact that a defendant cannot make a bond in a certain sum does not necessarily make such amount excessive. Regard must be had to the nature of the crime alleged to have been committed and character of the evidence by which it is supported. As this case is yet to be tried we do not deem it proper to discuss the evidence further than to remark that in the light of the evidence before us we do not feel that we would be justified in granting a reduction in the amount of the bail upon the ground that it is excessive.
The defendant next contends that he is entitled to a reduction of his bond on account of the state of his health, alleging that further confinement would endanger his life.
We have granted bail upon this ground in several cases, but in each case the facts upon which we acted were conceded by the prosecution. But in this case the facts upon which the defendant relies are contested by the state.
From a consideration of the entire testimony introduced, we are of the opinion that the defendant is not entitled to a reduction of bail upon the ground that further confinement will endanger his life.
The application for a reduction of bail is therefore refused.
DOYLE and RICHARDSON, JUDGES, concur. *Page 354